Citation Nr: 1438082	
Decision Date: 08/26/14    Archive Date: 09/03/14

DOCKET NO.  07-24 337A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in New York, New York

THE ISSUES

1. Entitlement to service connection for a gastrointestinal disorder.

2. Entitlement to service connection for residuals of a left hand injury.

REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel

INTRODUCTION

The Veteran served on active duty from June 1976 to June 1980.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, which declined to reopen the claims of service connection for residuals of a left hand injury and for a gastrointestinal condition.  
This case was previously before the Board in September 2012, when it was remanded for further development, to include providing the Veteran VA examinations.  The examinations were obtained; although they were not entirely adequate, VA expert opinions were sought to remedy the deficiencies.  With respect to the claim of service connection for gastrointestinal disability, the requested development has been completed and no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998). 

The issue of entitlement to service connection for residuals of a left hand injury is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's gastrointestinal disability is not shown to have been incurred in or related to his active duty military service.


CONCLUSION OF LAW

The criteria for service connection for a gastrointestinal disability have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

In February 2006, the RO sent the Veteran a letter, prior to adjudication of his claims, providing notice of the requirements for proving a claim of service connection.  The Board acknowledges that, in the present case, complete notice was not issued prior to the adverse determination on appeal.  However, fully compliant notice was later issued in a March 2011 communication, and the claim was thereafter readjudicated in January 2013.  Accordingly, any timing deficiency has here been appropriately cured and no additional notice is required.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  VA examinations/opinions were provided in October and November 2012.  There is no argument or indication that the examinations or opinions are inadequate.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

As VA satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.

Principles of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131. 

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  All three elements must be established by competent and credible evidence in order that service connection may be granted.

A Veteran is presumed to be in sound condition, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service, or where clear and unmistakable evidence establishes that an injury or disease existed prior to service and was not aggravated by service.  38 U.S.C.A. § 1111.

Evidentiary Standards 

VA must give due consideration to all pertinent medical and lay evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed. Cir. 2000) ("Fact-finding in veterans cases is to be done by the Board")). 

When there is an approximate balance of positive and negative admissible evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

Facts and Analysis

The Veteran seeks service connection for a gastrointestinal disorder.  He has been provided with VA examinations related to these disabilities, but the examiners were hampered by the Veteran's presentation as a very unreliable historian due in part to his paranoid schizophrenia.  As a result, the opinions given were not adequate for adjudicative purposes and additional medical expertise is required.  The two disabilities claimed are completely separate and will be addressed in turn below.

The Veteran has a current diagnosis of chronic gastritis and reports that he began having stomach pain in service in service.  

There is some evidence of possible pre-existing stomach problems shown in the Veteran's statements in November 1976 that he had been prescribed Librax as a civilian for post-prandial stomach cramps.  He was scheduled to undergo an upper GI examination and barium enema in service but did not report for the tests.  During service, he had additional treatment for abdominal pain, some of which may have been of musculoskeletal rather than gastrointestinal origin.  Service treatment records from the Alaska National Guard after separation, covering the period from 1986 to 1993, showed normal gastrointestinal findings on examination and the Veteran did not report any relevant symptoms on periodic health questionnaires.

Due at least in part to the Veteran's paranoid schizophrenia, he has been a poor historian with respect to his own health.  He has described a history of stomach pain variously beginning before service, early on in service (1976), and near the end of his service period (1979).  He has been treated on multiple occasions since the late 1990s for gastritis and similar complaints such as gastroesophageal reflux disease.  In addition, between 2002 and 2007, he was hospitalized on five occasions due to pancreatitis.   

A November 2012 VA examination report concluded that the Veteran's gastrointestinal disability was not related to his military service because he was such a poor historian that the examiner felt unable to rely on his subjective report of symptoms.  The Veteran gave an inconsistent history with regard to his symptoms, treatment, and procedures.  The Veteran's service treatment records indicated a pre-existing condition but enlistment examination, separation examination, and subsequent National Guard records were all negative for gastrointestinal problems.

The Board obtained a Veterans Hospital Administration (VHA) expert medical opinion in November 2013, which stated that the lack of medical records from the time prior to service entrance made it impossible to determine whether there was a pre-existing gastrointestinal disability.  Moreover, the lack of medical records in service made it impossible to determine if he had a diagnosable condition, although the testing ordered in service suggested a condition which could have been either acute or chronic. 

Based on the evidence of record, the Board finds that there is no clear and unmistakable evidence that the Veteran had a pre-existing gastrointestinal disability at the time of service entrance.  As such, the presumption of soundness applies with respect to this claim.  38 U.S.C.A. § 1111.

While there is evidence that he had some complaints of stomach pain and digestive issues in service, a precise diagnosis was not indicated.  Therefore, it is not possible to know whether such symptoms represented a chronic or an acute condition.  However, the fact that the Veteran had no demonstrated history of gastrointestinal disability during his period of service in the National Guard after his active duty service was finished is evidence that the disorder was not chronic.  The history provided by the Veteran, which might otherwise establish a pattern of chronic symptoms is simply too inconsistent to be deemed credible.

In sum, while the Veteran complained of gastrointestinal symptoms in service and is shown to have a current gastrointestinal disability, there is insufficient evidence that the current disability was caused by or in any way related to the symptoms in service.  What the evidence does show is a period of time after service during which the Veteran had no reported symptoms or treatment for gastrointestinal problems.  There is no competent medical evidence linking the Veteran's current gastrointestinal problems to his military service.  The November 2012 VA examiner offered the opinion that the condition was not related to service.  The Veteran's statements are not competent, that is, he does not have the training or expertise to offer a medical opinion linking the current disability to service.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Moreover, such statements do not establish continuity because they are not credible due to their inconsistent nature.  

As the preponderance of the evidence is against the claim of service connection for a gastrointestinal disability, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).  

ORDER

Entitlement to service connection for a gastrointestinal disability is denied.

REMAND

The Veteran sustained an injury to his left hand in service.  A treatment record from July 1977 shows that he was hit with a wrench; X-rays were normal and his hand was put in a splint and a sling for 5 days.  In addition, at the time of service entrance, the Veteran reported a previous fracture of the left thumb that had healed.  He has also reported a laceration injury to his left fifth finger in service, although there is no record of that injury in the service treatment records.  National Guard service treatment records for the period of 1986 to 1993 show normal findings on examination with respect to the upper extremities and the Veteran did not report any pain, numbness, or other symptoms related to the left hand on periodic health questionnaires.

At present, the Veteran has a clear diagnosis, based on X-ray findings, of traumatic or degenerative arthritis in the DIP joint of the left fifth finger.  The October 2012 VA examination noted a diagnosis of left hand sprain in 1977.  The Veteran has repeatedly reported constant pain in his left hand and numbness in all of the fingertips.  In June 2006, he fell while roller skating and injured his left hand.  At that time, he reported pain and swelling and distal thumb tingling, but denied any loss of sensation with respect to the entire hand.  The Veteran has a diagnosis of diabetes mellitus and has reported at times that his feet are numb, in addition to his continual reports of constant pain and numbness in his fingers.  A June 2007 VA neurological examination, including motor nerve conduction study showed no evidence of peripheral neuropathy or ulnar neuropathy and was consistent with a normal study.

Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran an appropriate VA examination by a hand specialist to determine whether there is any present disability other than degenerative arthritis of the distal interphalangeal joint of the fifth finger?  

The examiner should provide an opinion as to whether any disability of the left hand, to include the degenerative arthritis in the fifth finger, was incurred in or aggravated by the Veteran's military service, to include the injury sustained in service in July 1977 when his wrist was struck with a wrench.

The examiner should consider and provide an assessment of all previous medical opinions related to this question, to include the March 2, 2014, VHA medical opinion.  

The examiner should provide the rationale for any opinion(s) rendered.  A copy of the claims file should be provided to the examiner for review.

2.  On completion of the foregoing, the claim should be adjudicated.  If the decision remains adverse to the Veteran, then provide him and his representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


